DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 1, 2, 5, 7, 8, 9, 12, 13 and 15 have been amended.  Claims 6 and 17 canceled.  Claims 21-22 newly added.  Claims 1-5 and 7-16, and 18-22 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-5, 7-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance in Re Claim 1:Rupp is cited because it is pertinent to applicant’s disclosure.  Rupp  discloses a circular bar-code for encoding information. The bar-code encircles a central point and is configured such that the information encoded by the bar-code is readable or analyzable along a closed line encircling the central point. However, none of the prior art of record, discloses teach or fairly suggest at least  A method for recognizing a radially-distributed two-dimensional code, comprising recognizing the radially-distributed two-dimensional code according to the value of the code element in the encoding region, wherein the radially-distributed two-dimensional code comprises at least two strip-shaped regions evenly distributed around a center of the radially- distributed two-dimensional code, the at least two strip-shaped regions formed by aggregation of code elements of the radially-distributed two-dimensional code. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 
The following is an examiner’s statement of reasons for allowance in Re Claim 8: Rupp is cited because it is pertinent to applicant’s disclosure.  Rupp  discloses a circular bar-code for encoding information. The bar-code encircles a central point and is configured such that the information encoded by the bar-code is readable or analyzable along a closed line encircling the central point. However, None of the prior art of record, discloses teach or fairly suggest at least  An apparatus for recognizing a radially-distributed two-dimensional code, comprising: determining a value of the code element in the encoding region according to the pixel comprised in the code element in the encoding region; and recognizing the radially-distributed two-dimensional code according to the value of the code element in the encoding region, wherein the radially-distributed two-dimensional code comprises at least two radially-distributed strip-shaped regions radially extending from a center region of the radially-distributed two-dimensional code to an edge region of the radially- distributed two-dimensional code, the at least two strip-shaped regions formed by aggregation of code elements of the radially-distributed two-dimensional code. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in Re Claim 15: Rupp is cited because it is pertinent to applicant’s disclosure.  Rupp  discloses a circular bar-code for encoding information. The bar-code encircles a central point and is configured such that the information encoded by the bar-code is readable or analyzable along a closed line encircling the central point. However none of the prior art of record, discloses teach or fairly suggest at least a terminal, comprising: determine a pixel comprised in each code element by querying a pre-established mapping relationship according to an identifier of each code element in the encoding region, the mapping relationship being a mapping relationship between the identifier of each code element and the pixel comprised in each code element in the radially-distributed two-dimensional code; determine a value of the code element in the encoding region according to the pixel comprised in the code element in the encoding region; and recognize the radially-distributed two-dimensional code according to the value of the code element in the encoding region; and a display device, configured to display an identification result of the radially-distributed two- dimensional code. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887